DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 09/07/2021. Claims 1, 4, 5, 8-10, 12, 18, 22 and 23 are amended. Claims 6, 7, 14, and 15 are canceled. Claims 1-5, 8-13 and 16-23 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s arguments and remarks file don 09/07/2021, with respect to the previous rejection under 35 U.S.C. 112 have been fully considered and are unpersuasive. Applicant’s arguments are taken in turn below.
	First, applicant argues the claims do not invoke interpretation under 35 U.S.C. 112(f) because they are not modified by generic place holders, but modified by sufficient structural hardware elements included in the claimed apparatus and vehicle. Examiner respectfully disagrees. Examiner notes absence of the term “means” with functional language raises a rebuttable presumption that the claim element is not to be treated under 35 U.S.C. 112(f). The presumption is rebutted when the claim element (1) recites a generic placeholder for structure or material; (2) recites a function; and (3) does not recite sufficient structure or material to perform the function. In this instant case, the claimed “a communication device configured to, a plurality of devices configured to” do See at least page ¶31 and 32 of applicant’s specification). Secondly, applicant argues and lists the different types of modules in the specification. It is noted that “modules” are interpreted as software components and provide no structure to the communication and plurality of devices.
	For at least the above, the above claim terms invoke 35 U.S.C. 112(f).
	Applicant’s amendments and remarks filed on 09/07/2021, with respect to the previous claim rejection under 35 U.S.C. 103 of claim 1 has been considered and are unpersuasive. Applicant’s arguments are taken in turn below.
	First, applicant argues the cited art of record fails to explicitly disclose “determine whether a type of a road is an expressway based on the received current position information.” This argument is unpersuasive. Lee clearly teaches this feature (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road, i.e. expressway, on which the vehicle 100 is travelling – See at least ¶160).
	Secondly, applicant argues the cited arts of record fails to explicitly disclose “when the type of the road is the expressway and when a movement restriction area of a vehicle corresponding to the at least one device is a front long distance area of the vehicle, restrict the driving speed.” This argument is unpersuasive. Lee clearly teaches this feature (The object detection device may include a camera, a radar, i.e. front long distance area of the vehicle – See at least ¶115. Vehicle information on a variety of sensing information of the nearby vehicle is received using the communication device, the controller may acquire information on various objects existing around the vehicle – See at least ¶159. Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle; type of a road on which the vehicle 100 is travelling – See at least ¶160. Lee further teaches a braking input device corresponding with the communication device of the vehicle for decelerating the speed of the vehicle, which is analogous to the claimed restrict the driving speed (See at least ¶172). The brake drive unit may perform electronic control of a brake apparatus provided inside the vehicle. For example, the brake drive unit may reduce the speed, i.e. restrict driving speed, of the vehicle by controlling the operation of a brake located at a wheel - See at least ¶190). Lastly, applicant argues the cited arts of record fails to explicitly disclose when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change. This argument is unpersuasive. Lee clearly teaches this feature (The object detection device may include a camera, a radar, i.e. front long distance area of the vehicle – See at least ¶115. Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop, i.e. restrict movement, in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160. To calculate a safety level, the controller may determine, based on traffic information, that an amount of traffic within a set distance from at least one expected stopping location is in inverse proportion to a safety level of the expected stopping location. The set distance may be a value determined through experiments. For example, the set distance may be a distance to a lane adjacent to an expected stopping location, i.e. restrict lane change – See at least ¶320. Examiner notes the lane adjacent corresponds to the claimed right side and left side of the vehicle).
	For at least the above, the previous 35 U.S.C. 103 rejection is maintained.
	Examiner notes the same arguments apply to independent claims 9 and 18

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication device configured to, a plurality of devices configured to in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (See at least ¶43 of Applicants specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	In particular, the recitations “a communication device configured to, a plurality of devices configured to,” are limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. As discussed above, claims 1 and 9 appear to invoke 35 U.S.C. 112(f). Examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the devices claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Examiner notes dependent claims 2-8 depend from claim 1 and 10-16 depend from claim 9. Appropriate correction is required.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 4, 5, 8, 9, 12, 13, 16-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al., US 20170277181 A1, in view of Mercep et al., US 20190236862 A1, and in view of Lee et al., US 20180147988 A1, hereinafter referred to as Fairfield, Mercep and Lee, respectively.
Regarding claim 1, Fairfield discloses an autonomous drive control apparatus comprising: 
a communication device configured to perform communication with an external device and a plurality of devices for obstacle recognition, and to receive current position information (Various peripherals 108 could be included in vehicle 100. For example, peripherals 108 could include a wireless communication system 146, a touchscreen 148, a microphone 150, and/or a speaker 152. The peripherals 108 could provide, for instance, means for a user of the vehicle 100 to interact with the user interface 116 – See at least ¶45. The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles – See at least ¶42. The GPS 122 could include a transceiver operable to provide information regarding the position of the vehicle 100 with respect to the Earth – See at  least ¶36).

Fairfield fails to explicitly disclose a storage storing strategy information corresponding to a failure of each of the plurality of devices; and a controller configured to: diagnose a failure of the plurality of devices based on signals of the plurality of devices received by the communication device during autonomous driving, when at least one device among the plurality of devices fails, identify the strategy information corresponding to the at least one device stored in the storage, and perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information.
However, Mercep teaches:
a storage storing strategy information corresponding to a failure of each of the plurality of devices (The tracking functionality can implement a Kalman filter, a Particle filter, optical flow-based estimator, or the like, to track motion of the vehicle and its corresponding sensors relative to the environment around or adjacent to the vehicle. When the ego motion unit 413 identifies a fault based on data from the ego motion information 414, the ego motion unit 413 can embed an indication of the fault within the ego motion information 414, which can be stored in the memory system 430 – See at least ¶34); and 
a controller configured to: 
diagnose a failure of the plurality of devices based on signals of the plurality of devices received by the communication device during autonomous driving, when at least one device among the plurality of devices fails (This application discloses self-diagnosis of faults for an assisted or automated driving system of a vehicle – See at least 5. The self-diagnosis system 301 can compare the safety environmental model and/or an external environmental model 119 against the environmental model 121 to determine whether the primary sensor system 110 or internal processes of the sensor fusion system 300 include any faults. For example, the sensors in the primary sensor system 110 can become misaligned, have their field of view at least partially blocked by debris, malfunction, or the like – See at least ¶26), 
identify the strategy information corresponding to the at least one device stored in the storage (Fault messages 330 may prompt measurement data from faulty sensors to be marked invalid, so the sensor fusion system 300 does not utilize that measurement data in object detection around or adjacent to the vehicle. The fault messages 330 also may prompt the autonomous driving system to enter a safety mode of operation, which can alter driving strategy and functionality for the autonomous driving system – See at least ¶77), and 
perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information (The autonomous driving system 100 can include a driving functionality system 120 to receive at least a portion of the environmental model 121 and/or one or more fault messages 122 from the sensor fusion system 300 – See at least ¶28. The vehicle control system 130 can include mechanisms to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like, in response to the control signals – See at least ¶29).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fairfield and include the feature of a storage storing strategy information corresponding to a failure of each of the plurality of devices; and a controller configured to: diagnose a failure of the plurality of devices during autonomous driving, when at least one device among the plurality of devices fails, identify the strategy information corresponding to the at least one device stored in the storage, and perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information, as taught by Mercep, to detect faults in an autonomous driving system.
The combination of Fairfield and Mercep fails to explicitly disclose determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change and when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change.
However, Lee teaches:
determine whether a type of a road is an expressway based on the received current position information (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road, i.e. expressway, on which the vehicle 100 is travelling – See at least ¶160); 
when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance of the vehicle, restricts the driving speed (The object detection device may include a camera, a radar, i.e. front long distance area of the vehicle – See at least ¶115. Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop, i.e. restrict movement, in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160. The brake input device may receive a user command with regard to deceleration of the vehicle from a user – See at least ¶172. The brake drive unit may perform electronic control of a brake apparatus provided inside the vehicle. For example, the brake drive unit may reduce the speed of the vehicle by controlling the operation of a brake located at a wheel - See at least ¶190); and 
when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change (The object detection device may include a camera, a radar, i.e. front long distance area of the vehicle – See at least ¶115. Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop, i.e. restrict movement, in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160. To calculate a safety level, the controller may determine, based on traffic information, that an amount of traffic within a set distance from at least one expected stopping location is in inverse proportion to a safety level of the expected stopping location. The set distance may be a value determined through experiments. For example, the set distance may be a distance to a lane adjacent to an expected stopping location – See at least ¶320).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change, as taught by Lee, to detect faults in an autonomous driving system.

Regarding claim 4, Fairfield fails to explicitly disclose wherein the storage further stores information about the movement restriction area of the vehicle corresponding to the failure of each of the plurality of devices.
However, Mercep teaches wherein the storage further stores information about a movement restriction area of a vehicle corresponding to the failure of each of the plurality of devices (The tracking functionality can implement a Kalman filter, a Particle filter, optical flow-based estimator, or the like, to track motion of the vehicle and its corresponding sensors relative to the environment around or adjacent to the vehicle. When the ego motion unit 413 identifies a fault based on data from the ego motion information 414, the ego motion unit 413 can embed an indication of the fault within the ego motion information 414, which can be stored in the memory system 430 – See at least ¶34).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fairfield and include the feature of wherein the storage further stores information about a movement restriction area of a vehicle corresponding to the failure of each of the plurality of devices, as taught by Mercep, to detect faults in an autonomous driving system.

Regarding claim 5, Fairfield discloses wherein the controller is configured to change a driving mode to a manual driving mode when the movement restriction area corresponding to the at least one device is at least one of the front long distance area or a front short distance area of the vehicle (In addition to the instructions 115, the data storage 114 may store data such as roadway maps, path information, among other information. Such information may be used by vehicle 100 and computer system 112 during the operation of the vehicle 100 in the autonomous, semi-autonomous, and/or manual modes – See at least ¶50).
Regarding claim 8, the combination of Fairfield and Mercep fails to explicitly disclose wherein the controller is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a front right side area, a rear left side area, or a rear right side area, the controller controls autonomous driving for a forward and backward movement, and controls the lane change based on manipulation information of a steering wheel received from a user.
However, Lee teaches wherein the controller is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a front right side area, a rear left side area, or a rear right side area, the controller controls autonomous driving for a forward and backward movement, and controls the lane change based on manipulation information of a steering wheel received from a user (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of wherein the controller is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a front right side area, a rear left side area, or a rear right side area, the controller controls autonomous driving for a forward and backward movement, and controls the lane change based on manipulation information of a steering wheel received from a user, as taught by Lee, to detect faults in an autonomous driving system.

Regarding claim 9, Fairfield discloses a vehicle comprising: 
a plurality of devices for recognizing an obstacle (The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles – See at least ¶42).

Fairfield fails to explicitly disclose a storage for storing strategy information corresponding to a failure of each of the plurality of devices; and an autonomous drive control apparatus configured to: diagnose a failure of the plurality of devices during autonomous driving, when at least one device among the plurality of devices fails, identify the strategy information corresponding to the at least one device stored in the storage, and perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information, wherein the plurality of devices includes a plurality of image obtainers, a first distance detector including a plurality of radars, and a second distance detector including a plurality of LiDARs.
However, Mercep teaches:
a storage for storing strategy information corresponding to a failure of each of the plurality of devices (The tracking functionality can implement a Kalman filter, a Particle filter, optical flow-based estimator, or the like, to track motion of the vehicle and its corresponding sensors relative to the environment around or adjacent to the vehicle. When the ego motion unit 413 identifies a fault based on data from the ego motion information 414, the ego motion unit 413 can embed an indication of the fault within the ego motion information 414, which can be stored in the memory system 430 – See at least ¶34); and 
an autonomous drive control apparatus configured to: 
diagnose a failure of the plurality of devices during autonomous driving, when at least one device among the plurality of devices fails (This application discloses self-diagnosis of faults for an assisted or automated driving system of a vehicle – See at least 5. The self-diagnosis system 301 can compare the safety environmental model and/or an external environmental model 119 against the environmental model 121 to determine whether the primary sensor system 110 or internal processes of the sensor fusion system 300 include any faults. For example, the sensors in the primary sensor system 110 can become misaligned, have their field of view at least partially blocked by debris, malfunction, or the like – See at least ¶26), 
identify the strategy information corresponding to the at least one device stored in the storage (Fault messages 330 may prompt measurement data from faulty sensors to be marked invalid, so the sensor fusion system 300 does not utilize that measurement data in object detection around or adjacent to the vehicle. The fault messages 330 also may prompt the autonomous driving system to enter a safety mode of operation, which can alter driving strategy and functionality for the autonomous driving system – See at least ¶77), and 
perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information, wherein the plurality of devices includes a plurality of image obtainers, a first distance detector including a plurality of radars, and a second distance detector including a plurality of LiDARs (These vehicles typically include multiple sensors, such as one or more cameras, a Light Detection and Ranging (LIDAR) sensor, a Radio Detection and Ranging (RADAR) system, ultrasonic, or the like, to measure the environment around the vehicles – See at least ¶3. The autonomous driving system 100 can include a driving functionality system 120 to receive at least a portion of the environmental model 121 and/or one or more fault messages 122 from the sensor fusion system 300 – See at least 28. The vehicle control system 130 can include mechanisms to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like, in response to the control signals – See at least ¶29).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fairfield and include the feature of a storage storing strategy information corresponding to a failure of each of the plurality of devices; and a controller configured to: diagnose a failure of the plurality of devices during autonomous driving, when at least one device among the plurality of devices fails, identify the strategy information corresponding to the at least one device stored in the storage, and perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information, as taught by Mercep, to detect faults in an autonomous driving system.

The combination of Fairfield and Mercep fails to explicitly disclose determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change and when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change.
However, lee teaches:
determine whether a type of a road is an expressway based on the received current position information (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road, i.e. expressway, on which the vehicle 100 is travelling – See at least ¶160); 
when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change (The object detection device may include a camera, a radar, i.e. front long distance area of the vehicle – See at least ¶115. Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop, i.e. restrict movement, in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160. The brake drive unit may perform electronic control of a brake apparatus provided inside the vehicle. For example, the brake drive unit may reduce the speed of the vehicle by controlling the operation of a brake located at a wheel - See at least ¶190); and 
when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change (The object detection device may include a camera, a radar, i.e. front long distance area of the vehicle – See at least ¶115. Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop, i.e. restrict movement, in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160. To calculate a safety level, the controller may determine, based on traffic information, that an amount of traffic within a set distance from at least one expected stopping location is in inverse proportion to a safety level of the expected stopping location. The set distance may be a value determined through experiments. For example, the set distance may be a distance to a lane adjacent to an expected stopping location – See at least ¶320).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change, as taught by Lee, to detect faults in an autonomous driving system.

Regarding claim 12, Fairfield fails to explicitly disclose wherein the storage further stores information about the movement restriction area of the vehicle corresponding to the failure of each of the plurality of devices, wherein the movement restriction area includes a front long distance area, a front short distance area, a front right side area, a front left side area, a right side area, a left side area, a rear right side area, a rear left side area, a rear long distance area, and a rear short distance area of the vehicle.
However, Mercep teaches wherein the storage further stores information about a movement restriction area of the vehicle corresponding to the failure of each of the plurality of devices, wherein the movement restriction area includes a front long distance area, a front short distance area, a front right side area, a front left side area, a right side area, a left side area, a rear right side area, a rear left side area, a rear long distance area, and a rear short distance area of the vehicle (The tracking functionality can implement a Kalman filter, a Particle filter, optical flow-based estimator, or the like, to track motion of the vehicle and its corresponding sensors relative to the environment around or adjacent to the vehicle. When the ego motion unit 413 identifies a fault based on data from the ego motion information 414, the ego motion unit 413 can embed an indication of the fault within the ego motion information 414, which can be stored in the memory system 430 – See at least ¶34. Examiner interprets the ego motion to be the full range of motion of the vehicle).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fairfield and include the feature of wherein the storage further stores information about a movement restriction area of the vehicle corresponding to the failure of each of the plurality of devices, wherein the movement restriction area includes a front long distance area, a front short distance area, a front right side area, a front left side area, a right side area, a left side area, a rear right side area, a rear left side area, a rear long distance area, and a rear short distance area, as taught by Mercep, to detect faults in an autonomous driving system.

Regarding claim 13, Fairfield discloses wherein the controller is configured to change a driving mode to a manual driving mode when the movement restriction area corresponding to the at least one device is at least one of a front long distance area or a front short distance area of the vehicle (In addition to the instructions 115, the data storage 114 may store data such as roadway maps, path information, among other information. Such information may be used by vehicle 100 and computer system 112 during the operation of the vehicle 100 in the autonomous, semi-autonomous, and/or manual modes – See at least ¶50).

Regarding claim 16, the combination of Fairfield and Mercep fails to explicitly disclose wherein the controller is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a front right side area, a rear left side area, or a rear right side area, the controller controls autonomous driving for a forward and backward movement, and controls the lane change based on manipulation information of a steering wheel received from a user.
However, Lee teaches wherein the controller is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a front right side area, a rear left side area, or a rear right side area, the controller controls autonomous driving for a forward and backward movement, and controls the lane change based on manipulation information of a steering wheel received from a user (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of wherein the controller is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a front right side area, a rear left side area, or a rear right side area, the controller controls autonomous driving for a forward and backward movement, and controls the lane change based on manipulation information of a steering wheel received from a user, as taught by Lee, to detect faults in an autonomous driving system.
Regarding claim 17, Fairfield discloses a display for displaying information corresponding to the restriction control (The vehicle 100 may include a user interface 116 for providing information to or receiving input from a user of vehicle 100. The user interface 116 could control or enable control of content and/or the layout of interactive images that could be displayed on the touchscreen 148 – See at least ¶51).

Regarding claim 18, Fairfield discloses searching for a route based on current position information received by a communication device and destination information input through an input, performing autonomous driving based on the route (Various peripherals 108 could be included in vehicle 100. For example, peripherals 108 could include a wireless communication system 146, a touchscreen 148, a microphone 150, and/or a speaker 152. The peripherals 108 could provide, for instance, means for a user of the vehicle 100 to interact with the user interface 116 – See at least ¶45.)

Fairfield fails to explicitly disclose diagnosing a failure of a plurality of devices to recognize an obstacle during the autonomous driving, identifying strategy information corresponding to at least one device among the plurality of devices determined to have a failure, and controlling at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the strategy information.
However, Mercep teaches:
diagnosing a failure of a plurality of devices to recognize an obstacle during the autonomous driving (This application discloses self-diagnosis of faults for an assisted or automated driving system of a vehicle – See at least 5. The self-diagnosis system 301 can compare the safety environmental model and/or an external environmental model 119 against the environmental model 121 to determine whether the primary sensor system 110 or internal processes of the sensor fusion system 300 include any faults. For example, the sensors in the primary sensor system 110 can become misaligned, have their field of view at least partially blocked by debris, malfunction, or the like – See at least ¶26), 
identifying strategy information corresponding to at least one device among the plurality of devices determined to have a failure (Fault messages 330 may prompt measurement data from faulty sensors to be marked invalid, so the sensor fusion system 300 does not utilize that measurement data in object detection around or adjacent to the vehicle. The fault messages 330 also may prompt the autonomous driving system to enter a safety mode of operation, which can alter driving strategy and functionality for the autonomous driving system – See at least ¶77), and 
controlling at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the strategy information (The autonomous driving system 100 can include a driving functionality system 120 to receive at least a portion of the environmental model 121 and/or one or more fault messages 122 from the sensor fusion system 300 – See at least 28. The vehicle control system 130 can include mechanisms to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like, in response to the control signals – See at least ¶29).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fairfield and include the feature of a storage storing strategy information corresponding to a failure of each of the plurality of devices; and a controller configured to: diagnose a failure of the plurality of devices during autonomous driving, when at least one device among the plurality of devices fails, identify the strategy information corresponding to the at least one device stored in the storage, and perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information, as taught by Mercep, to detect faults in an autonomous driving system.
The combination of Fairfield and Mercep fails to explicitly disclose determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change and when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change.
However, lee teaches:
determine whether a type of a road is an expressway based on the received current position information (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road, i.e. expressway, on which the vehicle 100 is travelling – See at least ¶160); 
when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change (The object detection device may include a camera, a radar, i.e. front long distance area of the vehicle – See at least ¶115. Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop, i.e. restrict movement, in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160. The brake drive unit may perform electronic control of a brake apparatus provided inside the vehicle. For example, the brake drive unit may reduce the speed of the vehicle by controlling the operation of a brake located at a wheel - See at least ¶190); and 
when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change (The object detection device may include a camera, a radar, i.e. front long distance area of the vehicle – See at least ¶115. Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop, i.e. restrict movement, in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160. To calculate a safety level, the controller may determine, based on traffic information, that an amount of traffic within a set distance from at least one expected stopping location is in inverse proportion to a safety level of the expected stopping location. The set distance may be a value determined through experiments. For example, the set distance may be a distance to a lane adjacent to an expected stopping location – See at least ¶320).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change, as taught by Lee, to detect faults in an autonomous driving system.

Regarding claim 21, Fairfield discloses changing a driving mode to a manual driving mode, when the strategy information corresponding to the at least one device indicates that driving at a speed higher than a first predetermined driving speed is prevented or that driving at a speed lower than a second predetermined driving speed is prevented (In addition to the instructions 115, the data storage 114 may store data such as roadway maps, path information, among other information. Such information may be used by vehicle 100 and computer system 112 during the operation of the vehicle 100 in the autonomous, semi-autonomous, and/or manual modes – See at least ¶50).

Regarding claim 22, the combination of Fairfield and Mercep fails to explicitly disclose determining whether the strategy information corresponding to the at least one device indicates that driving at a speed higher than a first predetermined driving speed or that the lane change is prevented, when the type of the road is the expressway..
However, Lee teaches determining whether the strategy information corresponding to the at least one device indicates that driving at a speed higher than a first predetermined driving speed or that the lane change is prevented, when the type of the road is the expressway (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of determining whether the strategy information corresponding to the at least one device indicates that driving at a speed higher than a first predetermined driving speed or that the lane change is prevented, when the type of the road is the expressway, as taught by Lee, to detect faults in an autonomous driving system.

Regarding claim 23, the combination of Fairfield and Mercep fails to explicitly disclose determining whether a type of a road is a city road based on the current position information, determining whether or not the strategy information corresponding to the at least one device indicates that the lane change needs to be performed manually, when the type of the road is the city road..
However, Lee teaches determining whether a type of a road is a city road based on the current position information, determining whether or not the strategy information corresponding to the at least one device indicates that the lane change needs to be performed manually, when the type of the road is the city road (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of determining whether a type of a road is a city road based on the current position information, determining whether or not the strategy information corresponding to the at least one device indicates that the lane change needs to be performed manually, when the type of the road is the city road, as taught by Lee, to detect faults in an autonomous driving system.
12.	Claims 2, 3, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al., US 20170277181 A1, in view of Mercep et al., US 20190236862 A1, in view of Lee et al., US 20180147988 A1, as applied to claims 1, 9 and 18 above, and further in view of Abari et al., US 20190196503 A1, hereinafter referred to as Fairfield, Mercep, Lee and Abari, respectively
	Regarding claim 2, the combination of Fairfield, Mercep and Lee fails to explicitly disclose wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center.
However, Abari teaches wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center (Where a transportation management system, which may be communicatively coupled to a fleet of autonomous vehicles (also referred to as "AVs") may determine whether any autonomous vehicle is to be serviced. Detect whether a sensor (e.g., LiDAR, camera, etc.) needs to be cleaned, re-calibrated, or repaired (e.g., the vehicle may compare sensor readings to a benchmark to determine whether it is performing sub optimally); detect whether vehicle needs to be cleaned (e.g., based on cameras, dust sensors, odor sensors, etc.); and any other conditions that may warrant being serviced at a service center – See at least ¶21).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep an Lee and include the feature of wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center, as taught by Abari, to detect faults in an autonomous driving system.

Regarding claim 3, the combination of Fairfield, Mercep and Lee fails to explicitly disclose wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information.
However, Abari teaches wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information (For example, the autonomous vehicle 140 may receive information such as the requested pick-up and drop-off locations, suggested route or navigation instructions, current location tracking information for the ride requestor 110, profile information associated with the ride requestor 110 to personalize the ride experience, and any other relevant information – See at least ¶13).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Lee and include the feature of wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information, as taught by Abari, to detect faults in an autonomous driving system.

Regarding claim 10, the combination of Fairfield, Mercep and Lee fails to explicitly disclose a communication device configured to receive the current position information; wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received by the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center.
However, Abari teaches a communication device configured to receive the current position information; wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received by the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center (Where a transportation management system, which may be communicatively coupled to a fleet of autonomous vehicles (also referred to as "AVs") may determine whether any autonomous vehicle is to be serviced. Detect whether a sensor (e.g., LiDAR, camera, etc.) needs to be cleaned, re-calibrated, or repaired (e.g., the vehicle may compare sensor readings to a benchmark to determine whether it is performing sub optimally); detect whether vehicle needs to be cleaned (e.g., based on cameras, dust sensors, odor sensors, etc.); and any other conditions that may warrant being serviced at a service center – See at least ¶21).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Lee and include the feature of wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center, as taught by Abari, to detect faults in an autonomous driving system.

Regarding claim 11, the combination of Fairfield, Mercep and Lee fails to explicitly disclose wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information.
However, Abari teaches wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information (For example, the autonomous vehicle 140 may receive information such as the requested pick-up and drop-off locations, suggested route or navigation instructions, current location tracking information for the ride requestor 110, profile information associated with the ride requestor 110 to personalize the ride experience, and any other relevant information – See at least ¶13).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Lee and include the feature of wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information, as taught by Abari, to detect faults in an autonomous driving system.

Regarding claim 19, the combination of Fairfield, Mercep and Lee fails to explicitly disclose wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center.
However, Abari teaches wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center (Where a transportation management system, which may be communicatively coupled to a fleet of autonomous vehicles (also referred to as "AVs") may determine whether any autonomous vehicle is to be serviced. Detect whether a sensor (e.g., LiDAR, camera, etc.) needs to be cleaned, re-calibrated, or repaired (e.g., the vehicle may compare sensor readings to a benchmark to determine whether it is performing sub optimally); detect whether vehicle needs to be cleaned (e.g., based on cameras, dust sensors, odor sensors, etc.); and any other conditions that may warrant being serviced at a service center – See at least ¶21).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Lee and include the feature of wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center, as taught by Abari, to detect faults in an autonomous driving system.

Regarding claim 20, the combination of Fairfield, Mercep and Lee fails to explicitly disclose wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information.
However, Abari teaches wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information (For example, the autonomous vehicle 140 may receive information such as the requested pick-up and drop-off locations, suggested route or navigation instructions, current location tracking information for the ride requestor 110, profile information associated with the ride requestor 110 to personalize the ride experience, and any other relevant information – See at least ¶13).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Lee teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Lee and include the feature of wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information, as taught by Abari, to detect faults in an autonomous driving system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662